
	
		I
		112th CONGRESS
		2d Session
		H. R. 4294
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. West introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the end strength reductions for the regular
		  component of the Army and Marine Corps and to ensure that the Secretary of the
		  Army and the Secretary of the Navy are provided adequate resources in order to
		  meet the National Security Strategy.
	
	
		1.Short titleThis Act may be cited as the
			 Limited End Strength Reduction Act of
			 2012.
		2.Limitations on
			 end strength reductions for regular component of the Army and Marine
			 Corps
			(a)FindingsCongress makes the following
			 findings:
				(1)The President’s fiscal year 2013 budget
			 request provides for a reduction in the end strength for the regular and
			 reserve components of the Armed Forces by 31,300 members and anticipates an
			 additional reduction of 92,600 members over the subsequent four years.
				(2)The pace and size
			 of these proposed reductions are inappropriate while the United States is still
			 engaged in armed conflict in Afghanistan and, if implemented, the reductions
			 will undermine the ability of the Armed Forces to maintain a robust global
			 security posture and increase security risks for the United States.
				(3)A reduction in force structure and end
			 strength will subject members of the Armed Forces and their families to
			 diminished dwell time, repeated deployments, and excessive stress when the
			 assumptions upon which the reductions are based prove to be incorrect.
				(b)Annual
			 certificationSubject to
			 subsections (c) and (d), if the President determines that a reduction in end
			 strength of the regular component of the Army or Marine Corps (or both) is
			 necessary for any of fiscal years 2014 through 2017, the President shall submit
			 to Congress, with the budget request for that fiscal year, a certification that
			 the reduction in end strength, should the assumptions of the National Security
			 Strategy prescribed by the President in the most recent annual national
			 security strategy report under section 108 of the National Security Act of 1947
			 (50 U.S.C. 404a) prove to be incorrect, will not—
				(1)undermine the
			 ability of the Armed Forces to meet the requirements of the National Security
			 Strategy;
				(2)increase security risks for the United
			 States; or
				(3)compel members of the Armed Forces to
			 endure diminished dwell time, and repeated deployments.
				(c)Annual
			 limitation on reductions
				(1)ArmyThe end strength of the regular component
			 of the Army shall not be reduced by more than 15,000 members during each of
			 fiscal years 2014 through 2017 from the end strength of the regular component
			 of the Army at the end of the preceding fiscal year.
				(2)Marine
			 CorpsThe end strength of the
			 regular component of the Marine Corps shall not be reduced by more than 5,000
			 members during each of fiscal years 2014 through 2017 from the end strength of
			 the regular component of the Marine Corps at the end of the preceding fiscal
			 year.
				(d)Budgeting
			 requirementThe budget for
			 the Department of Defense for each of fiscal years 2014 through 2017 as
			 submitted to Congress—
				(1)shall include
			 amounts for maintaining an end strength of the regular component of the Army
			 and the Marine Corps sufficient to comply with the active duty end strengths
			 prescribed in section 691(b) of title 10, United States Code; and
				(2)shall not rely on
			 any emergency, supplemental, or overseas contingency operations funding.
				
